Citation Nr: 1543525	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

[The issue of eligibility for substitution for the claim to reopen the issue of entitlement to service connection for bilateral corneal maculae on the basis of the submission of new and material evidence is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and A.E.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran was in missing status from October 1944 to May 1945, and had active service with the Philippine Guerilla and Combination service from May 1945 to December 1945.  The Veteran died in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A hearing was held on April 10, 2014, by means of video conferencing equipment with the appellant in Manila, the Republic of the Philippines, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To develop and adjudicate an inextricably intertwined issue.

The appellant seeks service connection for the cause of the Veteran's death.  According to the Veteran's death certificate, his immediate cause of death was cardiopulmonary arrest; his antecedent cause of death was acute myocardial infarction; and his underlying cause of death was hypertensive cardiovascular disease.

The appellant has submitted numerous statements asserting that the Veteran had an eye disability related to his active military service, and that this disability led to blindness, agitation, and pain which in turn led to increased blood pressure and negative effects on his heart, causing his death.  The appellant also has submitted a medical certificate from a Dr. Esteras, the private physician who signed the Veteran's certificate of death, on which the physician certified that the Veteran "died of cornea macula leading to corneal leukoma, [and] on death, he also suffered acute myocardial infarction leading to cardiopulmonary arrest."  Additionally, at the Board hearing, the private physician testified that the Veteran's eye injury developed into a cornea maculae, which degenerated to cornea glaucoma, which is a tumor that metastasized to the brain and that caused stress which, in turn, caused the Veteran's cardiovascular problems.

The appellant's claim for eligibility for substitution for the claim of whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for bilateral corneal maculae has been referred to the AOJ in a separate decision.  As the substitution claim is being remanded for initial RO adjudication, any development on that issue would likely affect the outcome of the appellant's claim for service connection for the cause of the Veteran's death.  The Board notes that service treatment records do not demonstrate that the Veteran suffered from a heart disability or hypertension during or within one year of military service, and the appellant does not so contend.  Her sole contention is that the Veteran's eye disability is etiologically related to his service, and that his death was caused or hastened by his eye disability.  For these reasons, the Board finds that the claim for entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the pending substitution claim, and the appeal of the former issue must therefore be remanded for adjudication of the intertwined matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary development, to include providing the Veteran's surviving spouse with appropriate notice, then adjudicate the issue referred in the 2015 Board decision, docket number 09-20 705: eligibility for substitution for a claim of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for corneal maculae.  The appellant and her representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal from this determination.

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the intertwined issue of entitlement to service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted in full, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




